      Case 2:18-cv-02944-KJM-AC Document 53 Filed 07/20/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       MARVIN PACK, JR.,                                 No. 2:18-cv-2944 KJM AC P
12                         Plaintiff,
13             v.                                          ORDER
14       JOE A. LIZARRAGA, et al.,
15                         Defendant.
16

17            Plaintiff is a state prisoner proceeding pro se with this civil rights action filed pursuant to

18   42 U.S.C. § 1983. By order filed July 7, 2021, this case was referred to the court’s Post-

19   Screening ADR (Alternative Dispute Resolution) Project and stayed for a period of 120 days.

20   ECF No. 50. That order provided defendants the opportunity to request opting out of the ADR

21   Project based on a good faith belief that a settlement conference would be a waste of resources.

22   Id. at 2. Defendants now request to opt out of the Post-Screening ADR Project and that the stay

23   be lifted. ECF No. 51. Having reviewed the request, the court finds good cause to grant it.1 By

24   separate order, the court will set a schedule for discovery and pretrial motions.

25   ////

26
     1
27     Counsel for defendants is advised that in the future, any motion to opt out should affirm that
     counsel has taken all the steps outlined in the order referring the case to the Post-Screening ADR
28   Project, including that they have spoken to plaintiff and their supervisor.
                                                        1
     Case 2:18-cv-02944-KJM-AC Document 53 Filed 07/20/21 Page 2 of 2


 1         Good cause appearing, IT IS HEREBY ORDERED that:
 2         1. Defendants’ request to opt out of the Post-Screening ADR Project, ECF No. 51, is
 3   GRANTED.
 4         2. The stay of this action, commencing July 7, 2021, ECF No. 50, is LIFTED.
 5   DATED: July 19, 2021
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
